C. E. CHILLINGWORTH, Circuit Judge.
This cause was duly tried by the court. Plaintiff seeks a divorce on the ground of habitual intemperance and extreme cruelty. The evidence clearly shows that the defendant has been guilty of extreme cruelty. She is entitled to a divorce.
She seeks complete title to the home place now standing in the name of both parties, as to which both made substantial contributions. The record does not warrant a decree divesting him of any interest in the property. Each owns a half interest in the property.
The defendant took an automobile jointly owned by thq parties, of the value of approximately $800 at the time he left in February, 1954. Also, since that time the plaintiff has made all the payments on the mortgage on the property in the amount of $69.70 each month, one-half of which should have been made by the defendant. The total of payments on the mortgage amounts to $10,045.50. He also desires certain personal property described as blankets, a box of clothing, 2 rugs, a baby picture, mother’s camera, a marble mantel, tool box, Hallicraft radio, grandfather’s rifle, surf rod, dinner chime and turkey caller, which the plaintiff agrees he is entitled to possession of at the present time, and it is so ordered.
The plaintiff having kept the bird since he left, may retain the bird. His request for the bird is denied.
Thereupon, it is ordered that the equities of this cause are with the plaintiff; that the plaintiff be granted a divorce a vinculo matrimonii; that plaintiff do have and recover from the defendant the sum of $922.75, and $250 as counsel fees, making a total of $1,172.75, for which let execution issue 30 days after date; that the plaintiff be awarded the exclusive possession of the home place owned by the parties and located at 636 45th St., West Palm Beach, as a home for herself so long as she desires to reside therein; that the defendant pay to the plaintiff alimony in the amount of $80 a month, the first payment to be made during April 1955, and thereafter in each month; that the plaintiff, out of this alimony, shall make the monthly payment on the mortgage in the amount of $69.70, which payment shall redound to the credit of both parties; that the defendant pay the costs in this cause; and that the court retain jurisdiction with reference to the matter of alimony and for the purpose of enforcing this decree.